Title: To James Madison from Hubbard Taylor, 25 September 1816
From: Taylor, Hubbard
To: Madison, James



Dear Sir
Clarke County Kentucky Sepr. 25th. 1816

I am sorry to have to announce to you the Death of the Hon’ble Harry Innes, the Federal district Judge for this State.  He departed this life very suddenly on the 20th. Inst: it is said, with the Dropsy in the breast.
The appointment to fill the Vacancy will no doubt occation numerous recommendations for different persons, and I hereby take the liberty to name Robert Trimble esquire, as a Gentleman well qualified to fill the office.  He has been a Judge of the Court of Appeals of this state, and resigned on Account of the inadequate salary.  It has since been again tendered him, after a small augmentation, & refused.  He has been often strongly solicited to become a Senator from this State in Congress, and could have obtained it without Opposition.  Indeed I do not Know any office but he could have got in the Gift of the Executive or the people.
I have been acquainted with him from his youth, and I do not know a man whose good and uniform conduct, that has been more exampliary.  His law qualifications are deemed as the first rate of the State.  It has been suggested to me that Judge Todd (but not by himself,) would probably prefer that office to the one he now holds, on acct. of labour & fatigue of the long journeys, incumbant on the duties of a Circuit Judge.  Should this be a fact, Mr. Trimble does not wish to stand in oposition to him in that event, but would chearfully serve in either.  I wrote yesterday to Judge Todd on the subject (confidentially) which I felt my self authorised in the liberty to do so, from our undiminished intimacy and friendship from our first acquaintance, and it would be highly gratifying to me for him to suceed in his wishes in the case.
You will be pleased to excuse me for intruding on you my opinion and wishes in this occation, and can assure you I would not have presumed to have communicated them, was I not conscious that the appointment of Mr. Trimble to one, or the other of the offices as the case may be, would not stand on equal pretentions with any that could be made in the State
Mrs. Taylor joins me in our best respects to Mrs. Madison & yourself and our sincere good wishes for your Healths and happiness.  With the greatest esteem I am your affectionate Hble. Sert.

Hubbard Taylor


P.S.  Mr. Trimble has ever been & still is a true firm & deed Republican

